DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 7, 8 and 18 are objected to because of the following informalities:  
Claim 3, lies 1 – 2, “the plurality of flow baffles comprises recess, each shaped” should read - - the plurality of flow baffles comprises recess, wherein each recess is shaped - - .  
Claim 4, line 6, “a diameter (DL), radially external” should read - - a diameter (DL) that is radially external - -.
Claim 7, lines 1 – 2, “comprises recess semicircular shaped, in the radial direction” should read - - comprises semicircular shaped recesses in the radial direction - -.
Claim 8, lines 4 and 5, “screen” should read - - shield - -.
Claim 8, line 6, “a diameter (DL), radially external” should read - - a diameter (DL) that is radially external - -.
Claim 18, line 4, “a radially outer ring” should read - - a flanged radially outer ring - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Colanzi DE 3814921. (Note: the recitations bracketed by “[ ]” describes the method of making the product. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.)
Colanzi discloses a sealing device 30 (Fig. 3) for a bearing unit 31, the device comprising: a stationary part comprising: a first metal shield 38, an elastomer coating (comprising seal lips 39 and 40) [co-molded] on the first metal shield, at least one contacting lip 39 or 40, wherein the at least one contacting lip is radially internal of the first metal shield, wherein the elastomer coating comprises the at least one contacting lip; and a rotatable part (the rotatable part is described in ll. 202 – 203 of the translated Description: “The passage of the cavities 42 along the sensor causes a change in the magnetic field sufficient to cause the sensor to emit a periodic pulsed signal having a frequency proportional to the number of cavities 42 passing the sensor per unit time, therefore is proportional to the speed of rotation of the ring 33 and hence of the part to which the ring 33 is attached”) comprising: a second metal shield (comprising sleeve 36 and flange 37) on which the contacting lip makes a sliding contact, wherein the second metal shield comprises a plurality of flow baffles (recesses 42 with indentations 43) positioned at least on an axially exposed surface 41 of the second metal shield; Colanzi (Fig. 4) further discloses the plurality of flow baffles are shaped as recesses on the axially exposed surface of the second metal shield and distributed along a radially outer peripheral edge of the second metal shield.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Colanzi DE 3814921.
Colanzi (Fig. 6) further discloses the bearing unit comprising: a flanged radially internal ring (hub 18), wherein the flanged radially internal ring is rotatable, a flange radially outer ring (strut 20), wherein the flanged radially outer ring is stationary, an additional radially inner ring 23, wherein the additional radially inner ring is rotatable, mounted on and integral with the flanged radially inner ring, a plurality of rolling bodies interposed between the radially outer ring and the radially inner rings.
The bearing unit disclosed in Fig. 6 of Colanzi does not expressly disclose the sealing device of Fig. 3.  However, Colanzi does disclose that sealing device 30 is similar in operation to the seal device 1 disclosed in Fig. 6, with the added benefit of integral baffles 42 deflecting external contaminants away from the sealing region by centrifugal action (ll. 192 – 197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing unit of Fig. 6 to include the sealing device of Fig. 3, for the purpose of deflecting external contaminants away from the sealing region, as taught and suggested by Colanzi. 

Allowable Subject Matter
Claims 2 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the flow baffles being configured as plastic deformations of the radially outer peripheral edge of the second metal shield (claim 2). 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656